Citation Nr: 0002714	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Chicago Regional Office (RO) which 
denied service connection for chronic intermittent diarrhea.  
In May 1999, the veteran testified at a Board hearing at the 
RO in support of his claim.


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current irritable bowel syndrome and 
his military service, any incident therein, or any reported 
continuous symptomatology.


CONCLUSION OF LAW

The claim of entitlement to service connection for irritable 
bowel syndrome is not well grounded.  38 U.S.C.A. 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in March 
1970, he went to sick call with complaints of light 
headedness and diarrhea; the initial impression was viral 
gastroenteritis.  His symptoms reportedly persisted and two 
days later, he was hospitalized for treatment.  On admission, 
he reported symptoms of nausea, vomiting, and diarrhea, with 
watery stools up to 20 times daily.  During the course of his 
eight-day hospitalization, he was treated with antibiotics 
and his condition improved markedly.  The diagnosis on 
discharge from the hospital was diarrhea, probably secondary 
to shigellosis.  The veteran was returned to full duty.

Subsequent service medical records are negative for 
complaints or findings of irritable bowel syndrome or 
diarrhea.  An October 1970 treatment record shows that he was 
seen for a fever and chills, but denied nausea, vomiting, or 
diarrhea.  At his February 1971 military separation medical 
examination, clinical evaluation revealed no pertinent 
abnormalities and the veteran indicated that his health was 
"fairly good."  

Following his separation from service, in February 1971, the 
veteran filed a claim of service connection for nervousness 
and a stomach disability, stating that his stomach hurt 
"quite often."  Upon receipt of his claim, the RO scheduled 
the veteran for a VA medical examination, but he responded 
that he did not need a medical examination as his family 
physician had concluded that his stomach trouble was caused 
by nerves.  By April 1971 letter, the RO notified the veteran 
that his claim had been denied.  He did not appeal the RO's 
determination.

Post-service medical records show that in November 1971 and 
July 1975, the veteran's private physician prescribed 
antibiotics for treatment of acute gastroenteritis.  In 
December 1975, the veteran was hospitalized with symptoms of 
chills, nausea, vomiting, and diarrhea.  The diagnosis was 
acute gastroenteritis.  During the course of hospitalization, 
he was treated with antibiotics and fluids; his symptoms 
improved and he was discharged in good condition in January 
1976.

In September 1976, the veteran was again hospitalized with 
complaints of nausea, vomiting, diarrhea, and acute 
epigastric pain.  During the course of hospitalization, an 
upper gastrointestinal series revealed duodenitis, which was 
felt to account for some of the veteran's symptoms.  The 
final diagnosis was acute gastroenteritis.  In November 1980, 
he was again seen for symptoms of vomiting and diarrhea.  The 
diagnosis was acute gastroenteritis and antibiotics were 
prescribed.  

In December 1991, the veteran sought VA outpatient treatment 
for recurrent diarrhea, which he indicated had been present 
since he was hospitalized in Vietnam for gastroenteritis.  He 
reported that, at that time, he had received an experimental 
medication and had lost ten pounds.  Since that time, he 
indicated that he had had four to eight stools daily.  The 
veteran also indicated that he was very nervous and felt that 
this nervousness exacerbated his symptoms.  The assessment 
was chronic, intermittent diarrhea with baseline frequent 
stools.  The examiner indicated that the veteran's symptoms 
were probably secondary to irritable bowel disease and 
exacerbated by caffeine and nervousness.  

In January 1995, the veteran sought private treatment for a 
two week history of rectal bleeding.  He denied diarrhea, 
constipation, or hemorrhoids.  A flexible sigmoidoscopy was 
performed and revealed sessile polyps which were excised the 
following month.  In February 1996, he was seen on follow-up 
and reported a tendency towards diarrhea, having four to five 
stools daily.  He stated that this had been happening most of 
his life.  A repeat colonoscopy showed a small polyp in the 
right colon, which was removed.  The rest of the examination 
was unremarkable and a follow-up examination in three years 
was recommended.

On VA neurological examination in December 1996, the veteran 
reported chronic diarrhea and intermittent urinary dribbling.  
He indicated that his symptoms had been present since his 
military service when he was hospitalized for treatment of an 
infection.  However, he indicated that his symptoms had 
become increasingly worse and that he had undergone surgical 
removal of a polyp from his colon.  Neurological examination 
was within normal limits and the veteran appeared to have 
normal bulbocavernosus reflex and rectal tone.  The 
impression was normal neurologic examination, unable to 
explain current bowel incontinence, but most likely has a 
gastrointestinal origin.

On VA medical examination in February 1999, it was noted that 
during the veteran's period of service in Vietnam, he was 
struck with severe watery diarrhea and fever and was 
diagnosed with probable shigellosis.  The examiner noted that 
the veteran's symptoms improved and he was returned to duty 
six days later.  The veteran reported that, since that time, 
he began developing uncontrolled bowel movements and 
currently had four to eight soft bowel movements daily, with 
rare incontinence.  The examiner noted that the veteran was 
treated for episodes of acute gastroenteritis in November 
1971, September 1976, and November 1980, and had been seen at 
a VA facility in December 1991 for a work up of his diarrhea.  
He noted that it was their impression that the veteran's 
diarrhea was not due to an infectious process, but rather was 
due to irritable bowel syndrome.  It was also noted that the 
veteran had undergone colonoscopies in 1995 and 1996, with 
excisions of polyps.  The impression of the examiner was 
irritable bowel syndrome.  He concluded that the veteran's 
present condition did not have any relationship to the 
episode of shigellosis in service.  He indicated that, "[a]s 
to whether it was precipitated by his general military 
experiences is unknown since the causes of irritable bowel 
syndrome are unknown."  

In May 1999, the veteran testified at a Board hearing in 
support of his claim.  He indicated that he first developed 
diarrhea in service and that, since that time, his symptoms 
had persisted.  He indicated that he had essentially self-
treated by using antacids and other stomach medications.  
However, he indicated that his condition had become worse in 
the past two to three years.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

III.  Analysis

In this case, the veteran contends that his current irritable 
bowel syndrome had its inception in service as a result of an 
infection for which he was hospitalized.  He has testified 
that, since that time, he has experienced chronic, 
debilitating diarrhea.  

As set forth above, the veteran's service medical records 
confirm that in March 1970, he was hospitalized for eight 
days with symptoms of nausea, vomiting and diarrhea; his 
symptoms reportedly resolved with treatment and the diagnosis 
on discharge was diarrhea, probably due to shigellosis.  The 
remaining service medical records, however, are negative for 
indications of chronic residuals of that episode, including 
notations of diarrhea or irritable bowel syndrome.  Likewise, 
while the post-service medical evidence of record shows 
treatment in November 1971, July and December 1975, September 
1976, November 1980, and December 1991 for episodes of acute 
gastroenteritis and/or chronic diarrhea, none of these 
records contains evidence of a nexus between the veteran's 
chronic diarrhea or irritable bowel syndrome and his military 
service or any incident therein.  In fact, the only medical 
evidence of record which addresses that relationship is the 
February 1999 VA examination report, which indicates that the 
veteran's current irritable bowel syndrome is unrelated to 
his in-service episode of shigellosis.

While the veteran himself opines that his current irritable 
bowel syndrome was incurred in service, as the record does 
not establish that he possesses a recognized degree of 
medical knowledge, his opinion as to causation is not 
competent.  Thus, his lay statements are insufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Therefore, lacking competent medical evidence of a nexus 
between a current disability and the veteran's military 
service or any incident therein, the Board must conclude that 
the veteran's claim of service connection for irritable bowel 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a); Epps, 
126 F.3d at 1468.  

In reaching this determination, the Board has carefully 
considered the veteran's testimony to the effect that he has 
experienced continuous diarrhea since his separation from 
service.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, a claim based on chronicity may be 
well-grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In this case, the Board finds that the veteran's statements 
regarding continuity of symptomatology are competent and 
credible.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(holding that a lay person is competent to testify as to 
observable symptoms); King v. Brown, 5 Vet. App. 19, 21 
(holding that a veteran's lay assertions are generally 
presumed to be true for purposes of determining whether a 
claim is well grounded).  

However, even assuming the competence and truthfulness of the 
veteran's statements regarding continuity of symptomatology, 
the Board must conclude that that claim of service connection 
for irritable bowel syndrome is not well grounded.  While a 
layperson is competent to testify as to observable symptoms, 
he is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Savage, 10 Vet. App. at 495-98 

In this case, there is no evidence in the service medical 
records (or otherwise) that the veteran's in-service episode 
of gastroenteritis or shigellosis resulted in chronic 
disability.  Likewise, while the Board accepts as credible 
the veteran's statements of continuity of symptomatology 
since service, medical expertise is required relating those 
reported symptoms to a current disability.  Because the 
record is devoid of any such evidence, the Board concludes 
that the veteran has not submitted evidence sufficient to 
well ground his claim.

In sum, lacking competent medical evidence of a link between 
the veteran's current irritable bowel syndrome and his 
military service, any incident therein, or any continuous 
symptomatology, the claim of service connection for irritable 
bowel syndrome is not well grounded.  38 U.S.C.A. § 5107(a).  

In reaching this conclusion, the Board has considered the 
March 1999 request of the veteran's representative that this 
matter be remanded to afford the veteran a VA examination by 
a physician or gastrointestinal specialist.  However. the 
Board notes that the Court has held that the duty to assist 
(the legal basis for directing the RO to conduct a VA 
examination) does not arise until the veteran has submitted a 
well grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). Therefore, a remand to the 
RO to conduct a VA medical examination would not be 
appropriate in this case.  See Roberts v. West, No. 97-1993 
(U.S. Vet. App. Nov. 19, 1999); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Kelly v. Brown, 7 Vet. App. 471, 476 (1995) 
(Steinberg, J. concurring) (noting that grave questions of 
due process arise when the duty to assist is afforded some 
veterans with claims which are not well grounded, but denied 
to others); see also Falzone v. Brown, 8 Vet. App. 398, 404 
(1995) (holding that examination of a claimant would not be 
necessary unless his claim was to be adjudicated on the 
merits).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  

In the instant case, however, the veteran has not identified 
any available evidence that has not been submitted or 
obtained, which would support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).


ORDER

Service connection for irritable bowel syndrome is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

